Citation Nr: 9907041	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a lipoma 
of the right shoulder, originally claimed as a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel 


REMAND

The veteran had active service from June 1967 to August 1971.  
In August 1997, the Board of Veterans' Appeals (Board) 
remanded the issue now before the Board on appeal for 
additional development of the evidence.  The RO informed the 
veteran by a letter dated January 13, 1999, that his appeal 
was being returned to the Board.  

On January 26, 1999, the Board received directly from the 
appellant a statement and photocopies of three notations, 
made on a prescription pad, concerning his right shoulder 
disability.  Unfortunately, the appellant did not waive RO 
consideration of this evidence.  Under 38 C.F.R. 
§ 20.1304(c), such evidence must be referred to the RO for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit to which the evidence relates may be granted on 
appeal without such referral.

Consequently, the case is REMANDED for the following action:

The RO should review the additional 
evidence submitted by the appellant 
directly to the Board in January 1999, 
issue a supplemental statement of the 
case concerning such evidence, and give 
the appellant and his representative an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


